Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 18, 2022

The Court of Appeals hereby passes the following order:

A22D0239. JAMES C. THOMAS v. TRIEN NGYEN.

      James C. Thomas, proceeding pro se, filed this discretionary application
seeking to appeal an order entered by the Magistrate Court of Clayton County in a
dispossessory action. We lack jurisdiction.
      “The only avenue of appeal available from a magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state
or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225) (1991).
Thus, this Court may address magistrate court matters only if they have already been
reviewed by the state or superior court. See Westwind Corp. v. Wash. Fed. S & L
Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990). Absent an appealable state
or superior court order, we are unable to obtain jurisdiction over this application,
which is hereby DISMISSED.

                                              Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/18/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.